Citation Nr: 1223306	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-30 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file. 

In April 2011, the Board remanded this claim to schedule the Veteran for a requested Travel Board hearing.  In October 2011, the Veteran was notified that he was scheduled for hearing before a VLJ in December 2011.  However, he failed to report for the scheduled hearing.  Consequently, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that his service-connected diabetes mellitus and service-connected peripheral neuropathies of the upper and lower extremities have kept him from maintaining employment since 2001.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

Here, the Veteran is currently in receipt of a 20 percent rating for diabetes mellitus, 10 percent ratings each for peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity, and 0 percent ratings for erectile dysfunction and hypertension.   His total combined rating is 60 percent.  However, because his peripheral neuropathy, hypertension, and erectile dysfunction are associated with his diabetes, they all must be considered as a single disability rated as 60 percent disabling and he meets the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2011).  

However, in this case the Board notes that the Veteran's TDIU claim is inextricably intertwined with his referred claim for a higher rating for his service-connected diabetes mellitus as the outcome of that pending claim may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO adjudicates his referred claim for an increased rating for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board notes that in a December 2007 VA medical record, G. D., M.D. stated that the Veteran was physically unable to work as a chef because of his service-connected diabetes his nonservice-connected chronic back and knee pain and the ensuing physical limitations.  In a June 2008 letter, the Veteran's son described the Veteran's inability to perform any work that might help support himself and his family.

Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Also, it appears that additional treatment records may be outstanding.  The Board notes that the most recent VA medical records are dated in April 2008.  To aid in adjudication, any subsequent VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since April 2008.

2.  Adjudicate the referred claim for an increased rating for diabetes mellitus.

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities of diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and hypertension.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.   In forming an opinion, the examiner should consider and discuss such factors as the Veteran's education, employment history, and vocational attainment.  In providing this opinion, the examiner should comment on the December 2007 noted from G. D, M.D. at the VA medical center.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skills and educational background. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

